DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bortnikov et al. (US 2017/0220617 A1), hereinafter Bortnikov. 
As to claim 1, Bortnikov discloses a computer-implemented method, comprising: receiving a set of change requests for data in a dataset (Fig. 8, Para. 78, The TM 110 receives concurrent requests to commit from a plurality of transactions T1 through T5, i.e. a set of change request. The TM 110 includes a multi-thread operating system (OS) 802 and may correspondingly include one or more processors , the change requests received over a set of parallel threads of execution (Fig. 8. Para. 24, “Multiple clients or even a single client in a multithread operating environment may need to concurrently run multiple transactions that access data items identified by the same set of keys.”. Para. 77, “it may be advantageous to use a parallel conflict detection scheme, where the requests to commit from concurrent transactions are executed concurrently to take full advantage of the multi-thread capability of the TM.”. Thus, the change requests received over a set of parallel threads of execution.); 
storing information for the change requests to a buffer (Fig. 8, Para. 79, “A commit log 818 is maintained in one or more storages by the TM that includes entries of Records for all transactions that have already started checking for conflicts but may have not finished updating their write sets and adding information for their write sets to the hash map 812. Again, the storages may be of any type of memory, volatile or non-volatile, including but not limited to random-access memory, flash memory, magnetic disks, and optical disks.”. Para. 80, “the commit log 818 is a logically continuous collection of records, the operating system of the TM may keep them physically in noncontinuous spaces in either volatile or nonvolatile memory and when necessary, garbage collection process well known in the art may be carried out to compact the physical commit log.”. Thus, collection of records such as the information for the change requests are being stored in a buffer.);  

determining, for individual entries in a hash map representing the dataset, the change requests that correspond to the individual entries, wherein multiple change requests are enabled to correspond to one of the individual entries (Fig. 10, Para. 83, “The first conflict detection is based on hash map lookup, as discussed earlier. In addition, the number of log entries checked is roughly the number of commit threads, which is quite small (4, 8 or at most 16 in today's architectures). Thus, the hash map method of conflict detection provides speedy lookup.”. Para. 96, “the TM's capability is scaled by running multiple instances of conflict detection for different transactions in separate threads. Conflict detection is done using a hash table in a main memory. In an exemplary embodiment, every 64-bit key hash is re-hashed into a bucket in an in-memory table. A bucket contains an array of pairs consisting of a 64-bit key hash and the ts_w of the transaction that last wrote this key. Specifically as shown in FIG. 12, the hash function 1202 maps a groups of keys (group 1 through N) to bucket 1 through N. Every bucket is associated with a space in memory that is capable of holding multiple entries of key-ts_w pairs. It will become apparent from later description that the number of entries of each bucket may be capped at, for example, 16, such that the overall memory space needed for all buckets may be bound.”, where each bucket represents here as individual entries for the change requests and thus, multiple change requests are enabled to correspond to one of the individual entries.); 
fetching, from the buffer, the information for the change requests determined to correspond to the individual entries in the hash table (Para. 68, “upon receiving concurrent requests to commit transactions T1-T5, the TM would execute conflict detection for a transaction including the hash map lookup as a unit ; and 
iterating through the change requests corresponding to the individual entries in the hash table using single threads of execution for the individual entries in order to update at least a subset of the individual entries (Fig. 10, Para. 29, “a client transaction may first obtain a lock for accessing a particular data item in the database and release the lock when the transaction is completed and the data item is updated. Other transactions may not access the data until the lock has been released”. Para. 98, “The embodiment of FIGS. 12 and 13 achieves concurrency in conflict detection by limiting the granularity of atomicity to a single bucket: for each key hash in the write-set, only the corresponding bucket is locked during the conflict detection against that key. Locking at the bucket level increases concurrency because other transactions from different threads may simultaneously run conflict detection against other buckets and there would be no holdups between buckets.”, where entries in the single bucket indicates a subset of the individual entries. Para. 105, “In a sequential conflict detection scheme, the conflicts would have to be detected for all the transactions sequentially in a single thread even though most of the time no conflict exists.”. Para. 96, “the TM's capability is scaled by running multiple instances of conflict detection for different transactions in separate threads. Conflict detection is done using a hash table in a main memory.”. “Para. 26, “Each transaction may update a version of .

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Bortnikov disclose further comprising: providing an updated version of the dataset resulting from the set of change requests (Para. 29, “FIG. 3, the isolation is implemented based on serializability which guarantees that the outcome of any parallel execution of transactions 302 can be explained by some serial order. In other words, transactions seem to be executing sequentially without overlapping in time (or alternatively, every transaction can be reduced to a point in time when it takes effect). In particular, FIG. 3 shows an embodiment of serializability isolation implementation based on two-phase locking methods. In a nutshell, a client transaction may first obtain a lock for accessing a particular data item in the database and release the lock when the transaction is completed and the data item is updated.”, where updated data indicates an updated version of the dataset resulting from the set of change requests.).


where the dataset is generated using multiple parallel threads for a simulation (Para. 24, “Multiple clients or even a single client in a multithread operating environment may need to concurrently run multiple transactions that access data items identified by the same set of keys.”. Thus, the dataset is generated using multiple parallel threads for a simulation.).

As to claim 11, Bortnikov discloses a system, comprising: one or more processors; and memory including instructions that, when executed by the one or more processors (Para. 78), cause the system to: receive a set of change requests received over a set of parallel threads of execution (Fig. 8, Para. 78, The TM 110 receives concurrent requests to commit from a plurality of transactions T1 through T5, i.e. a set of change request. The TM 110 includes a multi-thread operating system (OS) 802 and may correspondingly include one or more processors 804. Fig. 8. Para. 24, “Multiple clients or even a single client in a multithread operating environment may need to concurrently run multiple transactions that access data items identified by the same set of keys.”. Para. 77, “it may be advantageous to use a parallel conflict detection scheme, where the requests to commit from concurrent transactions are executed concurrently to take full advantage of the multi-thread capability of the TM.”. Thus, the change requests received over a set of parallel threads of execution.); 

store information for the change requests to a buffer (Fig. 8, Para. 79, “A commit log 818 is maintained in one or more storages by the TM that includes entries of Records for all transactions that have already started checking for conflicts but may have not finished updating their write sets and adding information for their write sets to the hash map 812. Again, the storages may be of any type of memory, volatile or non-volatile, including but not limited to random-access memory, flash memory, magnetic disks, and optical disks.”. Para. 80, “the commit log 818 is a logically continuous collection of records, the operating system of the TM may keep them physically in noncontinuous spaces in either volatile or nonvolatile memory and when necessary, garbage collection process well known in the art may be carried out to compact the physical commit log.”. Thus, collection of records such as the information for the change requests are being stored in a buffer.); 
determine, for individual entries in a hash map representing the  environment, the change requests that correspond to the individual entries, wherein multiple change requests are enabled to correspond to one of the individual entries (Fig. 10, Para. 83, “The first conflict detection is based on hash map lookup, as discussed earlier. In addition, the number of log entries checked is roughly the number of commit threads, which is quite small (4, 8 or at most 16 in today's architectures). Thus, the hash map method of conflict detection provides speedy lookup.”. Para. 96, “the TM's capability is scaled by running multiple instances of conflict detection for different transactions in separate threads. Conflict detection is done using a hash table in a main memory. In an exemplary embodiment, every 64-bit key hash is re-hashed into a bucket in an in-memory table. A bucket contains an array of pairs ; 
fetch, from the buffer, the information for the change requests corresponding to the individual entries in the hash table (Para. 68, “upon receiving concurrent requests to commit transactions T1-T5, the TM would execute conflict detection for a transaction including the hash map lookup as a unit without other concurrent execution of request to commit from other concurrent transactions.”. Para. 96, “Every bucket is associated with a space in memory that is capable of holding multiple entries of key-ts_w pairs.”, where each bucket includes the individual entries for the change requests obtained from the memory for execution.); and 
iterate through the change requests corresponding to the individual entries in the hash table using single threads of execution for the individual entries in order to update at least a subset of the individual entries (Fig. 10, Para. 29, “a client transaction may first obtain a lock for accessing a particular data item in the database and release the lock when the transaction is completed and the data item is updated. Other transactions may not access the data until the lock has been released”. Para. 98, .


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3-6, 8, 12-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bortnikov as applied above, in view of Surti et al. (US 11,087,522 B1), hereinafter Surti. 
As to claim 3, the claim is rejected for the same reasons as claim 1 above. Bortnikov do not explicitly disclose wherein the dataset represents world-space data.
However in the same field of endeavor, Surti discloses wherein the dataset represents world-space data (Fig. 44, Col. 65, Line 10-13, “The traversal state 4400 also includes the ray in world space 4401 and object space 4402 as well as hit information for the closest intersecting primitive.”. Col. 10 line 61-64, “One or more combined level 1 (L1) caches and shared memory units 247 store graphics data such as texture data, vertex data, pixel data, ray data, bounding volume data, etc., locally within each multi-core group 240A.”. Thus, the dataset represents world-space data.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bortnikov by including the world space data into the set of hash map entries of Bortnikov to generate an image as suggested by Surti (Col. 65, Line 10-13). One of the ordinary skills in the art would have motivated to make this modification in order to 

As to claim 4, the claim is rejected for the same reasons as claim 3 above. In addition, Surti discloses wherein individual entries in the hash map correspond to cells comprised of the world-space data visible through one or more pixel locations (Fig. 44, Col. 37 line 33-38, “The location of the new reference region 1602 may be randomly selected. Alternatively, the location of the new reference region 1602 may be adjusted in a pre-specified manner for each new frame (e.g., using a predefined movement of the region between frames, limited to a specified region in the center of the frame, etc).”. Col. 58, line 3-7, “The location of the origin of each of these local coordinate systems may be encoded using the full precision (e.g., 32-bit floating point) values, effectively connecting the global and local coordinate systems.”. Col. 10 line 61-64, “One or more combined level 1 (L1) caches and shared memory units 247 store graphics data such as texture data, vertex data, pixel data, ray data, bounding volume data, etc., locally within each multi-core group 240A.”. Thus, the dataset represents world-space data. Thus, individual entries in the hash map correspond to cells comprised of the world-space data visible through one or more pixel locations).


wherein the hash map represents dataset world- space data, and wherein individual entries in the hash map correspond to cells comprised of the world-space data visible through one or more pixel locations.
However in the same field of endeavor, Surti discloses wherein the hash map represents dataset world- space data (Fig. 44, Col. 65, Line 10-13, “The traversal state 4400 also includes the ray in world space 4401 and object space 4402 as well as hit information for the closest intersecting primitive.”. Col. 10 line 61-64, “One or more combined level 1 (L1) caches and shared memory units 247 store graphics data such as texture data, vertex data, pixel data, ray data, bounding volume data, etc., locally within each multi-core group 240A.”. Thus, the dataset represents world-space data.), and wherein individual entries in the hash map correspond to cells comprised of the world-space data visible through one or more pixel locations (Fig. 44, Col. 37 line 33-38, “The location of the new reference region 1602 may be randomly selected. Alternatively, the location of the new reference region 1602 may be adjusted in a pre-specified manner for each new frame (e.g., using a predefined movement of the region between frames, limited to a specified region in the center of the frame, etc).”. Col. 58, line 3-7, “The location of the origin of each of these local coordinate systems may be encoded using the full precision (e.g., 32-bit floating point) values, effectively connecting the global and local coordinate systems.”. Col. 10 line 61-64, “One or more combined level 1 (L1) caches and shared memory units 247 store graphics data such as texture data, vertex data, pixel data, ray data, bounding volume data, etc., locally within each multi-core group 240A.”. Thus, the dataset represents .
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bortnikov by including the world space data into the set of hash map entries of Bortnikov to generate an image as suggested by Surti (Col. 65, Line 10-13). One of the ordinary skills in the art would have motivated to make this modification in order to perform ray tracing operations to process the environment sensed around the vehicle as suggested by Surti (Col. 4 line 1-4).

As to claims 5, 13, the claims are rejected for the same reasons as claims 4, 12 above. Bortnikov do not explicitly disclose further comprising: determining the pixel locations corresponding to the cells, wherein different cells are enabled to correspond to different numbers of pixel locations, and wherein different cells are enabled to correspond to different levels of detail corresponding to different numbers of pixel locations between levels.
However in the same field of endeavor, Surti discloses further comprising: determining the pixel locations corresponding to the cells, wherein different cells are enabled to correspond to different numbers of pixel locations, and wherein different cells are enabled to correspond to different levels of detail corresponding to different numbers of pixel locations between levels (Col. 10 line 61-64, “One or more combined level 1 (L1) caches and shared memory units 247 store graphics data such as texture data, vertex data, pixel data, ray data, bounding volume .
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bortnikov by including the world space data into the set of hash map entries of Bortnikov to generate an image as suggested by Surti (Col. 65, Line 10-13). One of the ordinary skills in the art would have motivated to make this modification in order to perform ray tracing operations to process the environment sensed around the vehicle as suggested by Surti (Col. 4 line 1-4).

As to claim 6, the claim is rejected for the same reasons as claim 5 above. In addition, Bortnikov discloses wherein updates for individual entries of a first level are aggregated so that corresponding entries of a second level are enabled to process change requests for the individual entries in single threads for the entries of the second level (Para. 96, “the TM's capability is scaled by running multiple instances of conflict detection for different transactions in separate threads. Conflict .

As to claims 8 and 14, the claims are rejected for the same reasons as claims 3 and 11 above. In addition, Bortnikov disclose further comprising: aggregating the change requests for the individual entries in the hash map, wherein the change requests include the last changes requested for the individual entries as represented by indexes in a change list (Para. 96, “the TM's capability is scaled by running multiple instances of conflict detection for different transactions in separate .


 discloses a computer-implemented method, comprising: receiving a set of change requests for a virtual environment (Fig. 8, Para. 78, The TM 110 receives concurrent requests to commit from a plurality of transactions T1 through T5, i.e. a set of change request. The TM 110 includes a multi-thread operating system (OS) 802 and may correspondingly include one or more processors 804.), the change requests received over a set of parallel threads of execution (Fig. 8. Para. 24, “Multiple clients or even a single client in a multithread operating environment may need to concurrently run multiple transactions that access data items identified by the same set of keys.”. Para. 77, “it may be advantageous to use a parallel conflict detection scheme, where the requests to commit from concurrent transactions are executed concurrently to take full advantage of the multi-thread capability of the TM.”. Thus, the change requests received over a set of parallel threads of execution.); 
determining, for individual entries in a hash map, the change requests that correspond to the individual entries (Fig. 10, Para. 83, “The first conflict detection is based on hash map lookup, as discussed earlier. In addition, the number of log entries checked is roughly the number of commit threads, which is quite small (4, 8 or at most 16 in today's architectures). Thus, the hash map method of conflict detection provides speedy lookup.”. Para. 96, “the TM's capability is scaled by running multiple instances of conflict detection for different transactions in separate threads. Conflict detection is done using a hash table in a main memory. In an exemplary embodiment, every 64-bit key hash is re-hashed into a bucket in an in-memory table. A bucket contains an array of pairs consisting of a 64-bit key hash and the ts_w of the transaction that last wrote ; 
iterating through the change requests corresponding to the individual entries in the hash table using single threads of execution for the individual entries in order to update at least a subset of the individual entries (Fig. 10, Para. 29, “a client transaction may first obtain a lock for accessing a particular data item in the database and release the lock when the transaction is completed and the data item is updated. Other transactions may not access the data until the lock has been released”. Para. 98, “The embodiment of FIGS. 12 and 13 achieves concurrency in conflict detection by limiting the granularity of atomicity to a single bucket: for each key hash in the write-set, only the corresponding bucket is locked during the conflict detection against that key. Locking at the bucket level increases concurrency because other transactions from different threads may simultaneously run conflict detection against other buckets and there would be no holdups between buckets.”, where entries in the single bucket indicates a subset of the individual entries. Para. 105, “In a sequential conflict detection scheme, the conflicts would have to be detected for all the transactions sequentially in a single thread even though most of the time no conflict .
Bortnikov does not explicitly disclose rendering, for display, an image corresponding to the virtual environment resulting from the set of change requests.
However, in the same field of endeavor, Surti discloses rendering, for display, an image corresponding to the virtual environment resulting from the set of change requests (Fig. 22, Col. 42 line 35-42, “The final image may be generated by gathering the rendered and denoised regions from each of the nodes 2021-2023, without the need for the ghost regions or normals. In FIG. 22, for example, the denoised regions 2121- 2122 are transmitted to regions processor 2280 of the manager node 2201 which combines the regions to generate the final denoised image 2290, which is then displayed on a display 2290.”. Col. 14 line 47-50, “the display device 318 is a head mounted display device, such as a virtual reality (VR) display device or an augmented reality (AR) display device”.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bortnikov by including the world space data into the set of hash map entries of Bortnikov to generate an image as suggested by Surti (Col. 65, Line 10-13). One of the 

As to claim 17, the claim is rejected for the same reasons as claim 16 above. In addition, Surti discloses wherein individual entries in the hash map correspond to cells comprised of world-space data visible through one or more pixel locations (Fig. 44, Col. 37 line 33-38, “The location of the new reference region 1602 may be randomly selected. Alternatively, the location of the new reference region 1602 may be adjusted in a pre-specified manner for each new frame (e.g., using a predefined movement of the region between frames, limited to a specified region in the center of the frame, etc).”. Col. 58, line 3-7, “The location of the origin of each of these local coordinate systems may be encoded using the full precision (e.g., 32-bit floating point) values, effectively connecting the global and local coordinate systems.”. Col. 10 line 61-64, “One or more combined level 1 (L1) caches and shared memory units 247 store graphics data such as texture data, vertex data, pixel data, ray data, bounding volume data, etc., locally within each multi-core group 240A.”. Thus, the dataset represents world-space data. Thus, individual entries in the hash map correspond to cells comprised of the world-space data visible through one or more pixel locations).



further comprising: determining the pixels corresponding to the cells, wherein different cells are enabled to correspond to different numbers of pixels, and wherein different cells are enabled to correspond to different levels of detail corresponding to different numbers of pixels between levels (Col. 10 line 61-64, “One or more combined level 1 (L1) caches and shared memory units 247 store graphics data such as texture data, vertex data, pixel data, ray data, bounding volume data, etc., locally within each multi-core group 240A.”. Col. 37 line 33-38, “The location of the new reference region 1602 may be randomly selected. Alternatively, the location of the new reference region 1602 may be adjusted in a pre-specified manner for each new frame (e.g., using a predefined movement of the region between frames, limited to a specified region in the center of the frame, etc).”. Col. 58, line 3-7, “The location of the origin of each of these local coordinate systems may be encoded using the full precision (e.g., 32-bit floating point) values, effectively connecting the global and local coordinate systems.”. Thus, the pixel locations are being determined and stores in the memory accordingly.).






wherein updates for individual entries of a first level are aggregated so that corresponding entries of a second level are enabled to process change requests for the individual entries in a single thread for the entries of the second level (Para. 96, “the TM's capability is scaled by running multiple instances of conflict detection for different transactions in separate threads. Conflict detection is done using a hash table in a main memory. In an exemplary embodiment, every 64-bit key hash is re-hashed into a bucket in an in-memory table. A bucket contains an array of pairs consisting of a 64-bit key hash and the ts_w of the transaction that last wrote this key. Specifically as shown in FIG. 12, the hash function 1202 maps a groups of keys (group 1 through N) to bucket 1 through N. Every bucket is associated with a space in memory that is capable of holding multiple entries of key-ts_w pairs. It will become apparent from later description that the number of entries of each bucket may be capped at, for example, 16, such that the overall memory space needed for all buckets may be bound.”, where entries are aggregating into a bucket as the change requests. Para. 80, “the commit log 818 is a logically continuous collection of records, the operating system of the TM may keep them physically in noncontinuous spaces in either volatile or nonvolatile memory and when necessary, garbage collection process well known in the art may be carried out to compact the physical commit log. As will become clearer later, the log 818 and associated tail and head pointers 820 and 822 allow commit requests and conflict detections to be executed concurrently and lock-free”.).

s 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bortnikov and Surti as applied above, and further in view of Carillo Pena et al. (US 2021/0213973 A1), hereinafter Carillo Pena. 
As to claim 7, the claim is rejected for the same reasons as claim 3 above. 
Bortnikov and Surti do not explicitly disclose further comprising: determining the set of change requests based at least in part upon ray tracing for a specified point of view of a virtual camera.
However, in the same field of endeavor, Carillo Pena discloses further comprising: determining the set of change requests based at least in part upon ray tracing for a specified point of view of a virtual camera (Para. 100, “An example raycasting algorithm may be implemented as a non-recursive ray tracing algorithm that only casts primary rays and it is particularly popular as a direct volume rendering technique.”. Para. 111, “The intensity of each pixel in the images is an integer number that is related to the distance between the virtual camera and the hit voxel. The two images may thus be compared based on the difference between the values of intensity while considering the accurate, uniform algorithm being used as the ground truth. Since the background (ray-misses) does not provide valuable information, for the comparison only the rays that hit a voxel in the accurate raycaster may be considered (which only can cause missed detections, but not false alarms). The percentage of different outcomes may be calculated averaging the frames for hundreds of camera poses in the space and for different scenes.”. Thus, the set of change requests is determined based at least in part upon ray tracing for a specified point of view of a virtual camera).


As to claim 20, the claim is rejected for the same reasons as claim 16 above. Bortnikov and Surti do not explicitly disclose further comprising: determining the set of change requests based at least in part upon ray tracing for a specified point of view of a virtual camera for a scene.
However, in the same field of endeavor, Carillo Pena discloses further comprising: determining the set of change requests based at least in part upon ray tracing for a specified point of view of a virtual camera for a scene (Para. 100, “An example raycasting algorithm may be implemented as a non-recursive ray tracing algorithm that only casts primary rays and it is particularly popular as a direct volume rendering technique.”. Para. 111, “The intensity of each pixel in the images is an integer number that is related to the distance between the virtual camera and the hit voxel. The two images may thus be compared based on the difference between the values of intensity while considering the accurate, uniform algorithm being used as the ground truth. Since the background (ray-misses) does not provide valuable information, for the comparison only the rays that hit a voxel in the accurate raycaster may be considered (which only can cause missed detections, but not false alarms). The percentage of .
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Carillo Pena into the combined method of Bortnikov and Surti by performing ray tracing operations using virtual camera as disclosed by Carillo Pena (Para. 111). One of the ordinary skills in the art would have motivated to make this modification in order to provide superior image quality as suggested by Carillo Pena (Para. 100).

7.	Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bortnikov as applied above, in view of Bhati et al. (cited in IDS filed 06/03/2021) (US 2018/0181329 A1), hereinafter Bhati. 
As to claims 9, 15, the claims are rejected for the same reasons as claims 1, 11 above. Bortnikov does not explicitly disclose wherein the updating of at least a subset of the individual entries is performed using at least one of a graphics processing unit (GPU) or a central processing unit (CPU).
However, in the same field of endeavor, Bhati discloses wherein the updating of at least a subset of the individual entries is performed using at least one of a graphics processing unit (GPU) or a central processing unit (CPU) (Para. 24, “Multi-stream execution models utilized in modem computing systems tend to generate diverse memory access requests that access different memory pages. This is . 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bortnikov by including the graphics processing unit to process transactions as suggested by Bhati (Para. 24). One of the ordinary skills in the art would have motivated to make this modification in order to deliver high throughput graphics performance as suggested by Bhati (Para. 24).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clark (US 2014/0321553 A1) teaches compress video data by using image block matching that utilizes a full screen exact block search and pre-calculated block hashes in a latest frame of a video to reduce latency.
Karr (US 10,303,383 B1) teaches implementing non-blocking, concurrent hash tables.
Fan et al. (US 2018/0012105 A1) teaches localization and mapping method.
.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/M.S.B./Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167